Although in this case the result is correct, the fact pattern raises an issue certain to become more and more common. How are we to handle the vocational rehabilitation of illegal immigrant workers?
By Federal Law, illegal immigrants cannot legally be put back to work in this country, and the Industrial Commission should not close its eyes to the law of the land. Many unanswered questions are raised by the facts of the case at hand. Should defendants be required to pay ongoing total disability until they leave this country? Should defendants be required to assist the illegal immigrant in obtaining legal documentation allowing them to work legally in this country? Should those illegal workers who used fraudulent documents to obtain employment be treated differently than those who did not present fraudulent documents? Should the employers be held to the "you take the employee as you find him" doctrine?
In my opinion, in those cases in which an employer failed to perform an adequate investigation into the veracity of an injured worker's documentation, that employer has decreased standing to argue against providing benefits, including vocational rehabilitation. Such employers should be required to provide injured illegal workers vocational rehabilitation in their country of origin.
                                  S/_______________ CHRISTOPHER SCOTT COMMISSIONER